Citation Nr: 1108974	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  05-16 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cerebral aneurysms.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for residuals of a left shoulder injury to include left shoulder impingement syndrome. 

4.  Entitlement to service connection for cervical spine degenerative joint disease.

5.  Entitlement to service connection for lumbar spine degenerative disc disease.

6.  Entitlement to service connection for residuals of a left arm injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active military service from July 1977 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that determined that new and material evidence had been received to reopen claims for service connection for lumbar spine degenerative disc disease, cervical spine degenerative joint disease, and residuals of cerebral aneurysm and then denied them on the merits.  In that decision the RO also denied service connection for headaches, for residuals of a left shoulder injury, and for residuals of a left arm injury.  

In an April 2008 decision, the Board reopened the Veteran's low back, cervical spine and cerebral aneurysm claim and remanded those issues together with headache disorder, left shoulder and left arm claims for further development.


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against a finding that a chronic condition of cerebral aneurysms is related to service or that brain hemorrhage or thrombosis, or other relevant organic diseases of the nervous system, manifested to a compensable degree within a year of separation from active duty.

2.  The Veteran's headaches disorder had its onset in service

3.  The preponderance of the competent evidence is against a finding that residuals of a left shoulder injury to include left shoulder impingement syndrome are related to service.

4.  The preponderance of the competent evidence is against a finding that cervical spine degenerative joint disease is related to service or that arthritis manifested to a compensable degree within a year of separation from active duty.

5.  The Veteran's lumbar spine degenerative disc disease had its onset in service.

6.  The competent medical evidence does not show the presence of residuals of a left arm injury.


CONCLUSIONS OF LAW

1.  A chronic condition of cerebral aneurysms was not incurred in or aggravated during service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  A headaches disorder was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154 (a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

3.  Residuals of a left shoulder injury to include left shoulder impingement syndrome was not incurred in or aggravated during military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154(a), 5107; 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  Cervical spine degenerative joint disease was not incurred in or aggravated during service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154(a), 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 

5.  Lumbar spine degenerative disc disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154 (a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

6.  Residuals of a left arm injury were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this decision, the Board in part grants service connection for lumbar spine degenerative disc disease and for a headache disorder, which represent complete grants of the benefits sought on appeal regarding that claim.  As such, no discussion of VA's duty to notify or assist is necessary on that claim.

As to the other claims, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of a number of letters provided between December 2001 and October 2008.  These documents in combination provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claims for service connection.  The RO has provided adequate notice of how effective dates are assigned.  The claim was subsequently readjudicated most recently in a July 2010 supplemental statement of the case.  To the extent the appellant did not receive full notice prior to the initial decision, after pertinent notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal decided below.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment and personnel records, and records of medical treatment received privately and from VA.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  VA appropriately examined the medical history of the Veteran's claimed low back disability for compensation purposes addressing the claimed disorder.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was also provided with an opportunity to present testimony at a hearing on appeal before a Veteran Law Judge, which he declined.  He did testify before a Decision Review Officer of the RO in September 2005. 

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, certain chronic diseases, including arthritis, brain hemorrhage, brain thrombosis, and other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability proximately due to or the result of a service-connected disability.  38 C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 C.F.R. § 3.310(b), secondary service connection may be granted on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See also Allen.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Cerebral Aneurysms, and Headaches

The Veteran asserts that service connection is warranted for cerebral aneurysms, which resulted from injury when he fell down some stairs in July 1977, and also due to a subsequent mistake in diagnosis and treatment of that injury during service.  

Service treatment records are negative for any medical evidence of any head injury or cerebral aneurysms or referable symptoms.  Service treatment records show that the Veteran periodically complained of headaches, as reflected in treatment records of September 1979 and March 1980.  At an April 1985 examination, the report of medical history shows that the Veteran reported that he had had head injury and frequent headaches.  On examination at that time, the evaluation was normal for head, vascular system, spine and other musculature, and neurologic system.

During an October 1985 VA examination, the Veteran did not report any complaints referable to brain aneurysms; and examination of the head and neurological examination were both normal.  

The claims file contains private and VA treatment records dated from October 1985 to April 2009.  VA treatment records show that the Veteran was seen in June 1989 for complaints including of headaches.  The assessment at that time was possible conjunctivitis. 

VA treatment records in January 1996 shows that the Veteran was seen after he fell on his back and hit his head on pavement.  After that he started having severe right-sided squeezing-type headaches and nausea.  The hospital treatment record shows that he reported having had a subdural hematoma in 1983.  Current CT examination of the head was normal; it showed no acute hemorrhage or extra-axial collection; and the cervical spine showed no fractures.  The report contains a diagnosis of head trauma. 

VA treatment records in February 2001 show that the Veteran was evaluated for complaints of headaches that the Veteran reported he had had since the 1970s.  The provider planned an MRI of the brain for evaluation of current multifocal pain symptoms to assess for any structural lesions as the etiology for headaches. 

VA and private treatment records show that the Veteran was seen by VA in March 2001 two or three days after he had become confused and disoriented.  CT examination showed that the Veteran had an intracranial bleed.  He was then transferred to a private hospital where he was hospitalized and treated for a right temporaparietal lobe hemorrhage.  Examination showed three aneurysms, two of which were ruptured.  A hospital consultation report noted a history of sudden onset of headache.  At the end of private hospital treatment the diagnosis was multiple brain aneurysms to right middle cerebral artery, left middle cerebral artery (MCA) and anterior communicating artery; status post clamping of the right MCA.  

A subsequent March 2001 VA neurosurgery summarizes the history of the present illness stating that the Veteran had developed a sudden onset of severe headache and found to have a large right temporal lobe clot, right MCA aneurysm, and two other aneurysms.  Subsequently in August 2001 he was hospitalized by VA for treatment to prevent bleeding of two unruptured aneurysms on the left.

During an August 2009 VA neurological disorders examination the Veteran reported that he had had headaches since 1977 when he fell down stairs during service.  He reported that in 2001 the headaches became worse and that an aneurysm was identified at that time and treated.  

After examination, the report contains an impression showing that the examiner diagnosed a headaches disorder; and he opined that it was unlikely that the aneurysm started during service.  As basis for that opinion, the examiner noted that it was quite rare that an aneurysm would be bleeding for more than twenty years causing headaches.  In this regard, the examiner opined that he suspected the Veteran's headaches were a combination of migraines, medication induced headaches, and post craniotomy headaches; and that the Veteran's headache description seemed most likely of headaches due to migraines, and not posttraumatic headaches.  The examiner did not provide an opinion as to the likelihood that migraines or any headache diagnosis (unrelated to aneurisms) was etiologically linked to service.

i.  Cerebral Aneurysms
 
On review, there is no evidence of any aneurysm disorder during service.  The veteran was not shown to have an aneurysm or other neurovascular abnormality in January 1996 when he underwent CT examination after he fell and hit his head.  The first clinical record containing evidence showing a diagnosis of aneurysms and headaches was in March 2001, though some related symptoms were shown in the month before.  The only opinion as to the etiology of the claimed aneurysm disorder, contained in the August 2009 VA neurological disorders examination report, is against the Veteran's claim.

In the absence of any medical evidence linking the claimed aneurysms to service or to any service-connected disorder, service connection for aneurysms on a direct or secondary basis is not warranted for these chronic conditions.  Stefl.  In this case, there is no such medical evidence linking the Veteran's aneurysms to his service or any service-connected disability.  Also, there is no evidence of any brain hemorrhage, brain thrombosis, and other organic diseases of the nervous system that were disabling to a compensable degree within one year of separation from active duty.  Therefore, service connection for cerebral aneurysms associated with any brain hemorrhage, brain thrombosis, and other organic diseases of the nervous system, may not be presumed to have been incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the appeal is denied.  
 
In reaching this determination, the Board does not question the Veteran's sincerity that he incurred this chronic condition due to service, and specifically, as a consequence of a fall during service.  As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions as such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2010) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, the Board finds that the preponderance of the evidence is against the claim and service connection must be denied for aneurysms.

ii.  Headaches

The examiner at the August 2009 VA neurologic examination diagnosed a headaches disorder and opined that he suspected the Veteran's headaches were a combination of migraines, medication-induced headaches, and postcraniotomy headaches.  He also opined that the headaches were most likely due to migraines.  

The Veteran has asserted that he has had continued problems with these headaches since service.  The Veteran is fully competent to attest to his observations of his headache symptomatology, to include attesting as to a continuity of symptomatology after discharge.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  The Veteran's assertions of his continuity of symptoms since during service are credible given that they are consistent with the remainder of the competent evidence on file.  

Furthermore, the only opinion on the matter-contained in the August 2009 VA examination report-is not in conflict with the Veteran's report of continuity of symptomatology since service.  That opinion was based on examination and review of the medical evidence on file since during service, and is consistent with that evidence.  There are no opinions in conflict with the Veteran's report of continuity of symptomatology since service.  Based on the foregoing, the Board finds that the evidence of record is at least in relative equipoise as to whether a headache disorder is related to service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds service connection is warranted for headaches.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303. 

B.  Disabilities of the Left Shoulder, Cervical Spine, Lumbar Spine, and Residuals of a Left Arm Injury

The Veteran asserts that service connection is warranted for disabilities of the left shoulder, cervical spine, lumbar spine, and residuals of a left arm injury, all of which he claims resulted from injury when he fell down some stairs in July 1977 during service.
 
Service treatment records show treatment in service for low back pain but not for any conditions involving the left arm or shoulder, or cervical spine.  Service treatment records do not show any complaint, diagnosis, or treatment for any conditions of the left arm or shoulder, or cervical spine. 

During an October 1985 VA examination and during an October 1985 VA orthopedic consultation, the Veteran reported no complaints referable to the left shoulder or left arm, cervical spine, or lumbar spine.  He reported that during a 1977 fire test, he fell down a staircase and hurt his left leg.  During the October 1985 VA examination and October 1985 VA orthopedic consultation, the examiners made no referable findings of any abnormalities involving the left shoulder or left arm, cervical spine, or lumbar spine. 

VA treatment records show that the Veteran was treated in February 1988 after a motor vehicle accident.  That report shows the Veteran was wearing a neck collar and that the treatment provider diagnosed neck strain.  The Veteran was seen by VA in February 1989 for complaints of low back pain from kidney stones.

During a September 1995 VA examination, examination of the musculoskeletal system was unremarkable except for tenderness in the lumbar and cervical area.  The report contains no complaints or findings referable to the left shoulder or arm.

A January 1996 VA hospital report shows that the Veteran was treated after a recent fall on his back, hitting his head.  X-ray examination of the thoracolumbar spine was normal, and X-ray examination of the neck showed possible soft tissue swelling. The diagnoses were head trauma and muscle strain.

A private treatment record in February 1996 to follow-up on the January 1996 injury shows complaints of constant lumbar pain radiating to both buttocks and the left leg, and constant neck pain.  The report shows no complaints regarding the left shoulder or arm.  X-ray examination showed spurring at C4 and C6 with no soft tissue swelling.  Subsequent VA and private treatment records in 1996 and 1997 show treatment for cervical and lumbar spine symptomatology.  An August 1997 VA treatment record noted neck and low back pain, and left arm and left leg pains due to old injury.  A January 1999 VA treatment record reflects that the Veteran's neck pains radiated to the shoulders and arms.

The report of a September 2009 VA examination shows examination of the left shoulder, cervical spine, and lumbar spine.  That examination report does not record any indication that the Veteran presented any complaints regarding the left arm.  Findings from comprehensive examination of the left shoulder did not include any findings of any abnormalities involving the left arm.  Regarding the left shoulder, the Veteran reported that he injured his left shoulder in a fall in 1977 during service, and that the condition had become progressively worse over time.  He reported symptoms including pain, stiffness, weakness, and decreased speed and range of motion.  

During the September 2009 VA examination, the Veteran reported that he fell down stairs in July 1977 during service, injuring his back, neck and head.  This resulted in symptoms that had become progressively worse during the course since onset.  The Veteran reported a number of complaints including fatigue, decreased motion, stiffness, weakness, spasms, and pain, with radiation into the arms (cervical spine) and legs (lumbar spine).  The Veteran also reported some symptoms the examiner found to be unrelated to the claimed neck and lumbar spine disabilities.  These included symptoms of leg or foot weakness, falls, and unsteadiness, which the examiner found to be etiologically related to cerebral aneurysm with resulting left sided weakness.

After examination, the report contains a diagnosis of left shoulder impingement syndrome.  Examination of the cervical and lumbar spine segments revealed findings diagnosed as cervical degenerative disc disease and degenerative disc disease of the lumbar spine, respectively.

After examination, the examiner provided opinions as to the etiologies of the left shoulder, cervical spine, and lumbar spine diagnoses.  The examiner opined that the left shoulder condition, the cervical spine condition, and the lumbar spine condition, were all at least as likely as not caused by or a result of service related injury.  The examiner based these opinions on the clinical examination, and review of service and VA medical records.

In a May 2010 report, the examiner from the September 2009 VA examination provided an addendum to the opinions given at the September 2009 VA examination.  The examiner requested that his previous medical opinion be disregarded.  As to the lumbar spine condition, the examiner noted that there was documentation dated November 17, 1980 (during service) showing evaluation for low back pain.  On this basis, and overall review of service and VA medical treatment records, the examiner reiterated the opinion that the lumbar spine condition was at least as likely as not caused by or a result of service related injury.  

With respect to the left shoulder and cervical spine conditions, the examiner noted that there was no documentation in the service treatment records to substantiate any injury or treatment to these conditions.  On that basis, the examiner stated that he could not offer a medical opinion on these two conditions. 

i.  Residuals of a Left Shoulder Injury

In summary, there is no evidence of any left shoulder injury or condition during service.  The first clinical record containing evidence showing complaints of a left shoulder problem was in January 1999, as shown in a VA treatment record showing neck pain radiating into the shoulders.  The only opinion as to the etiology of the claimed residuals of a left shoulder injury, contained in the September 2009 VA examination report as modified in the May 2010 addendum (diagnosing left shoulder impingement syndrome), is essentially against the Veteran's claim.  That opinion and rationale in the addendum are consistent with the remainder of the medical evidence on file.  There are no medical opinions to the contrary, that would benefit the Veteran's claim.

In the absence of any medical evidence linking the claimed residuals of a left shoulder injury to service or to any service-connected disorder, service connection for residuals of a left shoulder injury on a direct or secondary basis is not warranted for the chronic condition.  Stefl.  In this case, there is no such medical evidence linking the Veteran's residuals of a left shoulder injury to his service or any service-connected disability.  Accordingly, the appeal is denied.  

In reaching this determination, the Board does not question the Veteran's sincerity that he incurred this chronic condition due to service, and specifically, as a consequence of a fall during service.  As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions as such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2010) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, the Board finds that the preponderance of the evidence is against the claim and service connection must be denied for residuals of a left shoulder injury.

ii.  Cervical Spine Degenerative Joint Disease

In summary, there is no evidence of cervical spine degenerative joint disease or other cervical spine/neck condition during service.  The first clinical record containing evidence showing a diagnosis of cervical spine disorder was in February 1988 when the Veteran was diagnosed with a neck strain following a motor vehicle accident.  The only opinion as to the etiology of the claimed cervical spine degenerative joint disease, contained in the September 2009 VA examination report as modified in the May 2010 addendum, is essentially against the Veteran's claim.  That opinion and rationale in the addendum are consistent with the remainder of the medical evidence on file.  There are no medical opinions to the contrary that would benefit the Veteran's claim.

In the absence of any medical evidence linking the claimed cervical spine degenerative joint disease to service or to any service-connected disorder, service connection for cervical spine degenerative joint disease on a direct or secondary basis is not warranted for the chronic condition.  Stefl.  In this case, there is no such medical evidence linking the Veteran's cervical spine degenerative joint disease to his service or any service-connected disability.  Moreover, there is no competent evidence of arthritis becoming manifest to a degree of 10 percent within one year from date of termination of service, on which to warrant service connection on a presumptive basis pursuant to 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the appeal is denied.

In reaching this determination, the Board does not question the Veteran's sincerity that he incurred this chronic condition due to service, and specifically, as a consequence of a fall during service.  As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions as such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2010) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, the Board finds that the preponderance of the evidence is against the claim and service connection must be denied for cervical spine degenerative joint disease.

iii.  Lumbar Spine Degenerative Disc Disease

The Veteran has asserted that he has had continued problems with his low back since an in-service injury.  The Veteran is fully competent to attest to his observations of his lumbar spine symptomatology, to include attesting as to a continuity of symptomatology after discharge.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  The Veteran's assertions of his continuity of symptoms since during service are fully credible given that they are consistent with remainder of the competent evidence on file.  

Furthermore, the only opinion on the matter-contained in the September 2009 VA examination report and subsequent addendum-is that the lumbar spine condition was at least as likely as not caused by or a result of service related injury.  That opinion was based on examination and review of the medical evidence on file since during service, and is consistent with that evidence. There are no opinions to the contrary.

Based on the foregoing, the Board finds that the evidence of record is at least in relative equipoise as to whether lumbar spine degenerative disc disease is related to service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds service connection is warranted for lumbar spine degenerative disc disease.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303. 

iv.  Residuals of a Left Arm Injury

On review, the competent medical evidence does not show a diagnosis pertaining to any residuals of a left arm injury.  While there is competent evidence of some left arm pain, as reflected in statements from the Veteran and some post-service treatment records, there is no diagnosis referable to the left arm on which to base service connection for residuals of a left arm injury.  Pain alone is not a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, absence competent evidence of a present left arm disability residual to an injury in service as claimed by the Veteran, service connection for residuals of a left arm injury is not warranted.


ORDER

Service connection for cerebral aneurysms is denied.

Service connection for headaches is granted.

Service connection for residuals of left shoulder injury is denied.

Service connection for cervical spine degenerative joint disease is denied.

Service connection for lumbar spine degenerative disc disease is granted.

Service connection for residuals of a left arm injury is denied.



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


